AO 245A (Rev. 12/03) Judgment of Acquittal



                                     UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF WISCONSIN

          UNITED STATES OF AMERICA
                                                               JUDGMENT OF ACQUITTAL
                              V.

                  MARK WOGSLAND
                                                               CASE NUMBER: 18-CR-130




       The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,
and any bond exonerated.




                          Signature of Judge

              Matthew Kennelly, District Judge
                       Name and Title of Judge

                              7/29/2021
                                   Date
